IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

IN THE MATTER OF
$2500.00 US Currency

C.A. No.: Nl7M-03-252

Vernae Hargraves-Laws

Petitioner.

Upon Petition for Return of Property
DENIED

Vernae Hargraves-Laws, Pro Se

Danie]le Brennan, Esquire, Deputy Attorney General, Wilmington, Delaware for
the State of Delaware

Mayer, Commissioner

This matter came before the Court upon a Petition for Retum of Property
pursuant to 16 _[_)_el g §4784(]`) and Superior Court Civil Rule 71.3. Petitioner seeks
the return of $2,000.00 in money/currency seized by the State of Delaware.l An
initial hearing Was held on August l7, 2017, at Which time Petitioner requested a
trial date, and after discovery Was exchanged, trial proceeded on October ll, 20l8.
This is my decision after considering the presentations by the parties, the record, and
the evidence presented at the trial.

FINDINGS OF FACT

By way of background, prior to and on December 21, 2016, and in response
to information from several confidential informants, law enforcement conducted
surveillance of two residences, 2914 N. Claymont Street (the “2914 Address”), and
Petitioner’s apartment, based on suspicions that Terrance Williams Was selling
heroin out of these locations During this period, law enforcement observed Mr.
Williams conduct a suspected drug sale at or near the 2914 Address. In addition,
they observed Mr. Williams coming and going from both residences With respect
to Petitioner’s apartment, they began the surveillance at the very early morning

hours, and did not observe Mr. Williams enter the unit, but did see him leaving at

 

l Although the Petition referenced approximately $2,500.00, prior to
commencement of the trial, the parties presented a stipulation agreeing that $519.00
Was the property of Terrance Williams and would not be subject to the pending

proceedings

approximately 9: 19 a.m. Mr. Williams had a key to the residence and appeared to
come and go freely. Mr. Williams is not named on the lease, and as a convicted
felon, cannot be on the lease. Rather, the lease was solely in the name of Petitioner.
In addition, there was a No Contact Order in place between Petitioner and Mr.
Williams, and therefore, he should not have been at the residence Although
Petitioner denies that Mr. Williams was living at her home, Officer Rosiao testified
that when she granted consent for the search, she acknowledged he had a key, that
he comes and goes freely, he had belongings there, received mail in his name there,
and she pointed to an upstairs bedroom as “our” room.

As a result of the surveillance between the two residences it was believed that
Mr. Williams was storing illegal drugs at the 2914 Address but storing the proceeds
of his sales at the Petitioner’s apartment Officer Rosiao testified that based on his
training and experience in the investigation of illegal drug activity, it is common
practice for drug dealers to separate the drugs and cash in the event of a home
invasion by a competitor or a police search. Mr. Williams was arrested the day of
the search, and $519.0() in various denominations and stacks was found on his
person. Officer Vasquez testified that this form of bundling is consistent with drug
dealing, and in particular the sale of heroin. However, due to the large scale drug

investigation of Mr. Williams, it was unusual for him to only have $519.00 available,

and law enforcement believed thousands would be more consistent with the quantity
of illegal drugs at issue.

On December 21, 2016, at approximately 11:00 a.m., law enforcement
conducted a consensual search of Petitioner’s home. They searched an upstairs
bedroom and found a bag in plain view with firearm magazines on top of a dresser.2
Inside that dresser, law enforcement found a stack of cash totaling $2,000.00 With a
rubber band around it. The stack of cash included: (a) five SS0.00 bills; (b) sixty-
eight $20.00 bills; (c) thirty-eight $l0.00 bills; and (d) two $5.00 bills Officer
Rosiao testified that the bundling and denominations were consistent with drug '
dealing.

After the seizure of the cash, law enforcement secured the assistance of a K-
9 handler, Officer Conine. Law enforcement set up a “test” to see if the dog, trained
in drug identification, would alert to the association of illegal substances with the
cash. Officer Conine explained how the test was performed, and that his K-9 alerted
to sensing illegal drugs on the cash. Officer Conine testified that there is no

statistical evidence of the K-9 having previously conducted false alerts

 

2 Petitioner pointed out that the two police reports are inconsistent with where and
how the magazines were located. For purposes of this decision though, I accepted
Officer Rosiao’s testimony that he supervised the seizure of the magazines and
where/how they were located.

Mr. Williams was arrested and a Notice of Forfeiture was provided to him
acknowledging $2,519.00 in total was seized. Mr. Williams signed the document
and agreed that the State had a right to seek forfeiture of the entire amount. Mr.
Williams claimed that he was the owner of the property and did not indicate any of
the seized cash belonged to Petitioner. Mr. Williams eventually plead guilty to
certain drug dealing charges and agreed to forfeit the currency seized.

In support of the relief requested, the Petition claims the currency was “wages
from employment” or “wkly pays” from Home Depot and Open Systems. Petitioner
also testified on her own behalf that the $2,000 in cash was a result of (1) cashing a
check she received from State Farm in the amount of $ 1 ,305.72; and (2) cashing pre-
paid debit cards she received from her employers as a home health care aid.
Petitioner provided a photograph of the State Farm check, but did not offer any
copies of the check having been cashed, debit card receipts, or atm/bank records
showing deposits and withdrawals In addition, the State Farm check is dated
December 21, 2016 ~ the same date as the search which began around 11:00 a.m.
When questioned, Petitioner could not recall if she cashed the check prior to the
search of the home. Petitioner also testified that the seized cash was set aside to pay
bills, but was unclear how, or to whom, such a large amount of cash would be paid.
Petitioner claimed she had a note tied around the cash indicating which household

bills were to be paid, but no note was produced. Further, at the time Petitioner

granted consent for the search, Officer Rosiao testified he engaged Petitioner in a
discussion about the cash. He prompted her to identify the amount and where it was
located. Although he persisted in attempts to obtain information, Petitioner could
not identify how much cash was in the home, where it was located, or from which
bank she obtained the funds Petitioner could not say if it was a few hundred dollars
or a few thousand. Petitioner did not mention cashing any checks, debit cards, or
savings to pay bills Although Petitioner argued she could not get paperwork from
her home, she was not prevented f`rom entering the residence by law enforcement
CONCLUSI()NS OF LAW

In Delaware, all moneys furnished or intended to be fumished, in exchange
for a controlled substance in violation of Chapter 47 of the Uniform Controlled
Substances Act, and all profits or proceeds traceable to a violation of this chapter,
shall be subject to forfeiture to the State.3 In a civil proceeding pursuant to 16 Qel.
Q. §4784, the State has the initial burden of proving probable cause for forfeiture of
the seized items4 The State must show that there are reasonable grounds for belief
of guilt, supported by less than prima facie proof but more than mere suspicion, and

that the money was furnished or intended to be furnished in exchange for illegal

 

3 162@_1. g. §4784(3)(7).

4 Brown v. State, 721 A.Zd 1263, 1265 (Del. 1998).

substances or the profits or proceeds of sales related thereto.5 If the State meets this
burden, the burden shifts to the petitioner to prove by a preponderance of the
evidence that the property is not subject to forfeiture6 Petitioner must then prove
that (1) she had a possessory interest in the property; and (2) the property was
unlawfully seized or was not subject to forfeiture pursuant to this section.7

First, based on the totality of the evidence before the Court, I find that the
State has met its burden of establishing that the seized funds were related to drug
sales and criminal activity. “The government need not trace the cash to specific
transactions or actually prove by a preponderance of evidence a substantial
connection to drug dealing. The government must merely furnish probable cause,
i.d., reasonable grounds to believe that a substantial connection exists between the
money seized and. . .dnig dealing. . .”8

The totality of the circumstances demonstrates that there was a reasonable

belief that the cash was associated with criminal activity. The officer surveilled Mr.

 

5 See In the Matter OfOne 1985 Mercea’es Benz Auto., 644 A.2d 423, 428 (Del.
Super. 1992).

6 Brown v. Stale, 721 A.2d at 1265; In re Matter 0f0ne Mercedes Benz Auto., 644
A.2d at 429-430.

7 16 D_e_l. Q. §4784(]').

8 In the Matter 0f$5, 662 United States Currency, 714 A.2d 106, 112-113 (Del.
Super. 1998), quoting U.S. v. $41,305.00 in Currency and Traveler’s Checks, 802
F.2d1339, 1343-1344 (11th Cir. 1986).

Williams coming and going freely from the two residences Mr. Williams was
subjected to a No Contact Order and prohibited from residing at Petitioner’s
apartment Despite this he had a key, maintained belongings there, received mail
in his name there, and law enforcement did not see him enter on the day in question,
implying he resided there ovemight. Coupled with the information from the
confidential informants the observance of a drug sale, the seizure of illegal drugs at
the 2914 Address Mr. Williams’ criminal conviction history, and the officers’
testimony regarding the large scale drug investigation and bundling of cash, there
was a sufficient basis to believe the $2,000.00 was connected to criminal activities

Next, I find that the Petitioner has standing to pursue this matter. The cash
was found in an apartment leased in her name, and there is no dispute that she lived
there and provided consent to search. Therefore, Petitioner had a sufficient
possessory interest in the property.9 With respect to the second part of the test
though, I do not find that the property was unlawfully seized, nor has Petitioner met
her burden of persuasion that the property is not subject to forfeiture. In claiming
the money, the Petitioner was expected to “show by a preponderance of the evidence

an alternate source for the funds” which requires more than just a possibility of a

 

9 In re Matter ofOne Mercedes BenzAuto., 644 A.2d 423, at fn. 5, citing $38, 000. 00
in Um`ted States Currency, 816 F.2d 1538, 1543 (l lth Cir. 1987) (recognizing that a
claimant need not own the property to have standing to contest its forfeiture, but
rather a lawful possessory interest is sufficient).

legitimate source for the cash.10 Petitioner (1) did not provide sufficient evidence
that the cash was related to legitimate non-criminal sources (2) was unable to
explain to the officer at the time of the search how much cash was in the home,
where, and why; (3) provided inconsistent sources for the funds through her Petition
in contrast to her trial testimony; (4) was vague and unable to testify convincingly
about the alleged cashing of the State Farm check; and (5) provided no proof of
ownership of the funds Mr. Williams claimed the funds as his own and agreed to
forfeit the currency as part of his plea agreement Under the circumstances it is
more likely than not that the cash belonged to Mr. Williams and was part of drug
dealing activities In light of the evidence before the Court, Petitioner has failed to
rebut the presumption in favor of forfeiture and the Petition for Retum of Property

is DENIED.

_ t '
iris so oRDEREDrhiS ZOl day er tit fll% ,2018.

Commz`ssioner

 

cc: Original to Prothonotary
Vemae Hargraves-Laws
Danielle J. Brennan, Esquire

 

10 In the Matter 0f$5, 662 Unitea’ States Currency, 714 A.2d at 113.
9